           Case 4:20-cv-01646-HSG Document 27 Filed 09/23/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10

11 NEETU TANGRI,                         )              Case No. 4:20-cv-01646-HSG
                                         )
12             Plaintiff,                )              ORDER DISMISSING THE
                                         )              ENTIRE ACTION WITH
13         vs.                           )              PREJUDICE
                                         )
14   THE PRUDENTIAL INSURANCE COMPANY )                 Judge: Hon. Haywood S. Gilliam Jr.
     OF AMERICA; and, TESLA MOTORS, INC. )
15   LONG TERM DISABILITY INSURANCE      )              Complaint Filed: March 6, 2020
     PLAN,                               )
16                                       )
               Defendants.               )
17                                       )

18              Based upon the stipulation of the parties and for good cause shown, IT IS HEREBY

19 ORDERED that this action, Case No. 4:20-cv-01646-HSG, is dismissed in its entirety as to all
20 defendants, with prejudice.

21              IT IS HEREBY FURTHER ORDERED that each party shall bear her or its own attorneys’

22 fees and costs in this matter.

23              IT IS SO ORDERED.

24

25 Dated: 9/23/2020
                                                        HON. HAYWOOD S. GILLIAM JR.
26                                                      United States District Court Judge

27

28

                                                    1                     Case No. 4:20-cv-01646-HSG
                                                                      ORDER DISMISSING THE ENTIRE
     175162.1
                                                                           ACTION WITH PREJUDICE
